Proceeding by petitioner pursuant to CPLR article 78 to prohibit respondents from retrying him on indictment No. 384/66 and to direct that he be discharged insofar as he is held under that indictment. Proceeding dismissed, without costs. Petitioner was not placed in jeopardy, since the jury was dismissed prior to the introduction of evidence. Two motions, each by a separate respondent, to dismiss the proceeding. Motions dismissed as academic, in the light of the determination in [above] motion decided herewith. Ughetta, Acting P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.